internal_revenue_service number release date index number --------------------- ---------------------------- --------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc ita b04 plr-119427-08 date date ty ----------------------- legend taxpayer corp a corp b location date date date dollar_figureax dollar_figurebx dollar_figurecx dollar_figuredx dollar_figureex dollar_figurefx dollar_figuregx dollar_figurehx dollar_figureix dollar_figurejx dollar_figurekx dollar_figurelx dollar_figuremx year dear -------------- - ----------------------------------------------------- ------------------------- --------------------- ----------------------------------------- ----------------- ----------------------- --------------------- ---------------- ---------------- ---------------- ----------------- -------------- -------------- -------------- ----------------- ------------------ ------------------ ----------------- ----------------- -------------------- ------- this responds to your request for a private_letter_ruling dated date regarding the application of sec_1031 of the internal_revenue_code to your proposed transaction the specific questions you have raised are whether the properties exchanged are of like_kind whether build-to-suit construction affects the application of sec_1031 how the basis plr-119427-08 of the replacement_property is determined and the manner in which gain is determined upon the receipt of boot facts taxpayer a limited_liability partnership leases its principal office space in a building owned by corp a at location corp a is a wholly-owned subsidiary of corp b corp b is also headquartered at corp a’s building at location both taxpayer and corp b need more office space however corp a and corp b are unwilling to allow taxpayer to expand its occupancy of location beyond limits established under their current lease the current lease the current lease has a ----year term that commenced on date with -----------year renewal options exercisable by taxpayer the initial term will expire on date unless taxpayer exercises the first of its renewal options during the original term of the current lease taxpayer has expended dollar_figureex for improvements to the leased space all of which are owned by taxpayer and used in its business these improvements are amortized for federal_income_tax purposes over a 39-year or a 5-year period depending upon when the property was placed_in_service the remaining unamortized balance of the leasehold improvements was about dollar_figuregx on date taxpayer’s last year end if taxpayer makes no additional expenditures on its current premises it will have an unamortized balance for leasehold improvements of about dollar_figurehx at the conclusion of the original lease_term date taxpayer has also acquired and placed_in_service substantial amounts of office furniture and equipment hereafter office equipment on the leased premises at location these properties constitute sec_1245 property within the meaning of sec_1245 and are depreciated over periods of and years depending on their respective class lives in addition all such office equipment constitutes property in the same asset class within the meaning of sec_1_1031_a_-2 of the income_tax regulations taxpayer has spent about dollar_figuredx on its office equipment of which dollar_figurekx dollar_figurejx and dollar_figureix are classified as 10-year 7-year and 5-year_property respectively of these amounts the cost of the 10-year_property has been fully depreciated so that its remaining basis is zero although substantially_all of the property remains in place and is in use today the remaining unrecovered cost as of date of the 7-year_property is about dollar_figurelx and of the 5-year_property is about dollar_figuremx as with the 10-year_property much of the 7-year and year property is still in use even though a portion of such property has been fully depreciated the transaction between corp b and taxpayer is motivated by each party’s recent assessment of their space needs corp b has repeatedly asserted that it would like to use the space occupied by taxpayer for its own purposes and would like to move more of its personnel into the space now occupied by taxpayer consequently taxpayer has entered into negotiations to lease approximately ------------square feet in a building plr-119427-08 currently under construction new space the new space would meet present needs and additional expansion would also be available at present taxpayer and the landlord of the new space new landlord have exchanged written drafts of proposed terms for an agreement to lease and for a new lease the new lease as currently proposed taxpayer and the new landlord will initially enter into the agreement to lease under the agreement to lease new landlord will construct the building and construct and install the leasehold improvements and office equipment to be used by taxpayer in the new space taxpayer currently expects that the building will be sufficiently completed in early year for construction of the leasehold improvements to begin by that time space will be available for this purpose in blocks of four floors every -------------------------- it is anticipated that construction of the improvements and installation of the office equipment will be completed within ------------ ---------- after the last block of space is delivered upon completion of the leasehold improvements and installation of the office equipment taxpayer and the new landlord will enter into the new lease the new lease is expected to have an initial term of ----- ----------years with two renewal terms at taxpayer’s option each from ----- or ---- years with the rent to be set at the fair market rental value of the space at the time of renewal it is expected that dollar_figureax will be required for leasehold improvements and office equipment in the new space of this amount about dollar_figurecx will be spent on the leasehold improvements and the balance for office equipment of this dollar_figureax corp b will fund dollar_figurebx the new landlord will provide the remaining dollar_figurefx as a tenant allowance taxpayer and corp b believe that taxpayer’s decision to enter into both the agreement to lease and the new lease would achieve their respective objectives accordingly they have entered into a memorandum of understanding mou under which corp b has agreed to cooperate with taxpayer as it proceeds with its exchange the exchange transaction will involve the following steps taxpayer and new landlord will enter into the agreement to lease providing for construction and installation of the leasehold improvements and office equipment and obligating taxpayer to enter into the new lease upon satisfaction of the conditions therein the agreement to lease will also provide that if the new lease has not been entered into within --------------------after the date on which construction of leasehold improvements begins in the last block of the new space then taxpayer will be required to deliver nonrefundable extension payments to extend the closing under the agreement to lease for federal_income_tax purposes improvements paid for by the landlord are generally considered the property of the landlord and improvements paid for by the tenant generally are considered the tenant’s property see sec_1_167_a_-4 the office equipment provided from the tenant allowances by the new landlord is not replacement_property and is not to be factored in the exchange at issue because they are not derived from proceeds from the disposition of relinquished_property plr-119427-08 taxpayer will post a letter_of_credit to secure its obligation under the agreement to lease taxpayer and corp b will enter into a formal agreement under which corp b will be required to provide up to dollar_figurebx to the new landlord or its wholly-owned subsidiary to be used to fund construction of leasehold improvements and office equipment installation at the premises leased under the new lease pursuant to the agreement to lease the new landlord or its wholly-owned subsidiary will enter into a construction_contract with an independent construction company that will construct and install leasehold improvements the plans and specifications for the leasehold improvements as well as all contracts will be prepared at taxpayer’s direction and will be subject_to its approval the construction of the leasehold improvements the installation of office equipment and the disbursement of funds will all be subject_to taxpayer’s approval taxpayer will provide any required assurances to the construction contractor and will indemnify the new landlord for any liabilities under the construction_contract other than the new landlord’s obligation to pay for the improvements with funds provided to it or its wholly-owned subsidiary the funds provided to the new landlord or its subsidiary will consist of up to dollar_figurebx from corp b and if needed additional_amounts from taxpayer upon completion of the leasehold improvements and office equipment installation in the new space the exchange of the current lease and leasehold improvements and office equipment for the new lease and leasehold improvement and office equipment will occur on the same day as follows i ii iii iv taxpayer will transfer the current lease together with the leasehold improvements and office equipment at location to a qualified_intermediary qi as described in sec_1_1031_k_-1 the qi will transfer the current lease together with the leasehold improvements and office equipment at location to corp b the qi will enter into the new lease with the new landlord and the new landlord or its wholly-owned subsidiary will transfer to the qi the leasehold improvements and office equipment in the new space and the qi will transfer the new lease with the leasehold improvements and office equipment to taxpayer and taxpayer will become a party to the new lease and assume all obligations under the new lease applicable law analysis plr-119427-08 sec_1031 of the code provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment sec_1031 provides in part that if an exchange would be within the provisions of sec_1031 if it were not for the fact that the property received in the exchange consists not only of property permitted to be received without the recognition of gain but also of other_property or money then the gain if any to the recipient shall be recognized but in an amount not in excess of the sum of such money and the fair_market_value of such other_property thus the general requirements for deferral of gain under sec_1031 are three-fold there must be an exchange of property the properties exchanged must be of like-kind and the property transferred and the property received in the exchange must be held for productive use in a trade_or_business or for investment if cash or other_property is received in the transaction the gain realized must be recognized to the extent of the amount of cash or the fair_market_value of the other_property received in this case taxpayer is relinquishing through the qi a leasehold interest_in_real_property and improvements old office along with office equipment all of which are held for productive use in its trade_or_business in order to receive through the qi a lease in newly developed real_property improvements new office and new office equipment all of which are to be held for productive use in its trade_or_business under the facts presented taxpayer requests a ruling that the properties transferred and received are of like_kind and that sec_1031 may apply even though its replacement_property will be constructed under taxpayer’s direction taxpayer also requests rulings regarding the basis of the replacement properties and the gain to be recognized if sec_1031 applies like-kind determination sec_1_1031_a_-1 of the income_tax regulations provides in part that as used in sec_1031 the words like_kind have reference to the nature or character of the property and not to its grade or quality one kind or class of property may not under that section be exchanged for property of a different kind or class the fact that any real_estate involved is improved or unimproved is not material for that fact relates only to the grade or quality of the property and not to its kind or class sec_1_1031_a_-1 provides in part that no gain_or_loss is recognized if a taxpayer exchanges property held for productive use in his trade_or_business together with cash for other_property of like_kind for the same use such as a truck for a new truck or a passenger_automobile for a new passenger_automobile to be used for a like purpose or a taxpayer who is not a dealer in real_estate exchanges city real_estate plr-119427-08 for a ranch or farm or exchanges a leasehold of a fee with years or more to run for real_estate or exchanges improved real_estate for unimproved_real_estate consistent with these regulations a leasehold interest in an office building at location with permanent improvements to the relevant leased space within that building is of like_kind to a leasehold interest in an office building at a different location that includes permanent improvements to the relevant leased space within that building if the two leased locations vary in value or desirability or in lease terms these are factors that relate only to the grade or quality of the properties exchanged and not to their kind or class with respect to personal_property sec_1_1031_a_-2 provides in part that depreciable tangible_personal_property is exchanged for property of a like_kind under sec_1031 if the property is exchanged for property of a like_kind or like_class depreciable tangible_personal_property is of a like_class to other depreciable tangible_personal_property if the exchanged properties are either within the same general asset class or within the same product_class sec_1_1031_a_-2 generally provides in part that property within a general asset class consists of depreciable tangible_personal_property described in one of asset classes dollar_figure through dollar_figure and of revproc_87_56 1987_2_cb_674 these general asset classes describe types of depreciable tangible_personal_property frequently used in many businesses the one listed general asset class relevant to the exchange at issue in this case is the first one listed in this paragraph asset class which includes office furniture fixtures and equipment in the present case taxpayer represents that the only personal_property to be relinquished and received by taxpayer in the exchange will be office equipment all within asset class therefore the personal_property to be exchanged by taxpayer is of like_kind build-to suit considerations section sec_1_1031_k_-1 provides in part that a transfer of relinquished_property in a deferred_exchange will not fail to qualify for nonrecognition_of_gain_or_loss under sec_1031 merely because the replacement_property is not in existence or is being produced at the time the property is identified as replacement_property further a transaction that otherwise qualifies as a sec_1031 exchange will not fail to qualify merely because all or part of the replacement_property is built to the taxpayer’s specifications see 39_tc_608 basis of the replacement_property received in the exchange plr-119427-08 sec_1031 provides in part that if property was acquired in an exchange described in sec_1031 then the basis shall be the same as that of the property exchanged decreased in the amount of any money received by the taxpayer and increased in the amount of gain or decreased in the amount of loss to the taxpayer that was recognized on such exchange if the property so acquired consists in part of the type of property permitted by sec_1031 without the recognition of gain_or_loss and in part of other_property the basis is allocated between the properties other than money received and for the purpose of the allocation there shall be assigned to such other_property an amount equivalent to its fair_market_value at the date of the exchange under sec_1031 if only like-kind_property is transferred and received in the exchange and the properties are of equal value then taxpayer would receive a transferred_basis in the replacement_property that is the same as the basis it had in the relinquished_property if money is received or if there is gain_or_loss in the transaction the transferred_basis may be increased or decreased as provided in this section in the case of exchanges of multiple properties to which sec_1_1031_j_-1 applies as in the proposed transaction the rules are slightly different sec_1_1031_j_-1 sets forth the exclusive method of basis computation for properties received in multiple property exchanges it provides that in an exchange of multiple properties qualifying for nonrecognition_of_gain_or_loss under sec_1031 and sec_1 j the aggregate basis of properties received in each of the exchange groups is the aggregate adjusted_basis of the properties transferred by the taxpayer within that exchange_group increased by the amount of gain recognized by the taxpayer with respect to that exchange_group increased by the amount of the exchange_group_surplus or decreased by the amount of the exchange_group_deficiency and increased by the amount if any of excess liabilities assumed by the taxpayer that are allocated to that exchange_group the resulting aggregate basis of each exchange_group is allocated proportionately to each property received in the exchange_group in accordance with its fair_market_value the basis of each property received within the residual_group other than money is equal to its fair_market_value therefore the basis_of_property received by taxpayer in the exchange will be determined on a property-by-property basis beginning by first ascertaining the basis of each property transferred in the exchange and adjusting the basis of each property in the manner provided in sec_1_1031_j_-1 receipt of boot as previously stated under sec_1031 if an exchange would be within the provisions of sec_1031 were it not for the fact that the property received in exchange consists not only of property permitted to be received without the recognition of gain but also of other_property or money then the gain if any to the recipient shall be recognized but in an amount not in excess of the sum of such money and the fair_market_value of such other_property plr-119427-08 however the transaction described in the facts of this case is an exchange of multiple properties which is governed by sec_1_1031_j_-1 under sec_1_1031_j_-1 even though the properties exchanged are of like_kind and no cash is received in the exchange it is still possible that some of the gain realized from the transaction must be recognized for example assume a taxpayer exchanges property a and property b for property c and property d the fair market values of the exchanged properties are as follows property a dollar_figure property b dollar_figure total dollar_figure property c dollar_figure property d dollar_figure dollar_figure assume also that property a is of like-kind to property c but not to property d property b is of like-kind to property d but not property c and the exchanging taxpayer has a dollar_figure adjusted_basis in property a and b in this example even though there is an exchange of like-kind properties worth dollar_figure the taxpayer is considered to have received dollar_figure of non-like kind property that is since property a with a fair_market_value of dollar_figure was exchanged for property c which is worth dollar_figure the exchanging taxpayer is considered to have received dollar_figure worth of property d for property a and property d is not of like-kind to property a consequently in accordance with the rules of sec_1_1031_j_-1 the taxpayer has dollar_figure of gain that is not deferred under sec_1031 in the present case reference to sec_1_1031_j_-1 must be made to determine the amount of realized gain that is not deferred by taxpayer under sec_1031 rulings taxpayer’s leasehold interest in old office is of like_kind to taxpayer’s replacement leasehold interest new office also the personal_property consisting exclusively of office equipment at old office is of like_kind to the personal_property also consisting exclusively of office equipment at new office taxpayer’s exchange will not fail to qualify for nonrecognition_of_gain_or_loss under sec_1031 merely because the owner of the replacement_property is at taxpayer’s direction constructing improvements to the replacement_property at the time such property is identified as replacement_property the basis_of_property received by taxpayer in the exchange will be determined on a property-by-property basis beginning by first ascertaining the basis of each property transferred in the exchange and adjusting the basis of each property received in the manner provided in sec_1_1031_j_-1 if taxpayer receives money or non like-kind_property taking into account the provisions of sec_1 j in connection with the exchange of like-kind_property gain must be recognized in an amount under sec_1031 not in excess of the sum plr-119427-08 of such money and the fair_market_value of such other_property received by taxpayer caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in this connection we specifically note that taxpayer's legal position is based on an implied assumption that it is not the owner of the replacement_property before the exchange closes we express no opinion as to who is the owner of the replacement_property prior to the exchange however if the taxpayer is considered the owner before closing the transaction will not qualify as a like-kind_exchange this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely michael j montemurro branch chief branch income_tax accounting
